Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/035,861 filed 09/29/2020.
Claims 1-5 are pending and have been examined and fully considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2020-131749, filed on 08/03/2020.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: (see below)
1. In claim 1 line 5 please change “generate” to “generates” for proper grammar.
2. In claim 2 line 3 please add the word “of” between “range” and “up” for proper grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim limitation “removal means” in claim 3 and 4 in lines 3-4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “removal means” is described in line 8 page 12 of specification and Fig. 3 as the “filter 5” (see e.g. line 8 page 12 of Specification and Fig. 3). Also, claim limitation “prevention means” in claim 5 lines 2-3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “prevention means” is defined in specification as a “projection 11” or “grove 12” (see e.g. page 14 lines 9-12 and lines 14-18 in specification and Fig. 4A and 4B). Please make the necessary correction(s) needed if applicant chooses to remove 112f interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high reflectivity” in claim 2 line 2 is a relative term which renders the claim indefinite. The term “high reflectivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “high reflectivity” can be interpreted a number of ways such as is 60%, 70% or even 80% reflectivity to be considered as “high reflectivity”.

Claim 2 line 3 that states, “short wavelength range of up to 230 nm” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 provides an upper limit range being 230 nm. However, no lower limit range is established, making the range unclear. Is the lower limit 20, 100, -50 , or even 0 nanometers? It is unclear. For the purposes of examination the lower limit will be interpreted at 100 nm as that is the lowest wavelength to be considered as UV light. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-gwang et al (KR 200385033 Y1) in view of Zekke et al (JP 2013525991 A).
Regarding claim 1 Byeong-gwang et al teaches a sterilizing lamp (teaches a light lamp paired with an air purifying device to purify contaminated air; see e.g. lines 1-2 Abstract)comprising: a discharge tube (discharge tube 131; see e.g. fig. 1d, 1e, 3 and 2) filled with discharge gas (air entering through the discharge tube 131 where the electrodes are housed ; see e.g. fig. 1d, 1e, 3, 2, paragraph 4 page 2 of 9, and paragraph 9 page 4 of 9) for generating excimer light. The part of claim 1 that says “for generating excimer light” is a functional limitation, which falls under the MPEP 2114 Section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE
APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A
claim containing a ‘recitation with respect to the manner in which a claimed apparatus is
intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Byeong-gwang et al only needs to show the necessary structure to generate excimer light which Byeong-gwang does, as it has UV LEDs 105 in the apparatus near the electrodes housed in the discharge tube 131 to excite light coming from UV LED 105 (see e.g. Fig. 2). Furthermore Byeong-gwang teaches a ground electrode part and a high-voltage electrode part that generate discharge in the discharge tube to excite the discharge gas; (teaches needle point electrodes – the ground and high-voltage-electrodes- that excite air-the discharge gas- in the lower cover 120 and base panel 90 – the discharge tube; see e.g. paragraph 4 and 6 page 2 of 9, paragraph 9 page 4 of 9, paragraph 3 page 4 of 9, and fig. 2 and 3), covering the high-voltage electrode part (teaches the ion generating unit 130 covers the discharge tube 131 which is where the electrodes are housed; see e.g. fig. 3), and a light shield (lamp cover 120; see e.g. fig. 2 and 3, and paragraph 13 page 4 of 9) made of an electrically insulating inorganic material (lamp cover made of glass; see e.g. fig. 2 and 3 and paragraph 13 page 4 of 9) and intervening between the discharge tube and a cover to block the excimer light traveling from the discharge tube toward the safety cover (teaches the lamp cover 120 – light shield- is between base panel 90 – the cover- and the discharge tube 131; see e.g. fig. 3 and lines 1-4 in paragraph 10,  paragraph 11, and paragraph 13 in page 4 of 9).

However, Byeong-gwang et al does not teach a safety cover and specifically a safety cover made of an electrically insulating organic material

Zekke et al teaches that the safety cover made from organic material (fabric filter covers 24 – the safety cover- which are HEPA filters (made from polypropylene) comprising of activated carbon – the organic material being the material HEPA filter is made from; see e.g. paragraph 16 page 7 of 20 and lines 26-27 of claims). Having the fabric filter covers 24 comprising of activated carbon to provide the advantage for “when an accident occurs, the light cover can prevent the bulb from cracking. For example, when a light bulb breaks in a lighting cover, the treated textile filter cover can accommodate harmful cracked light bulbs and provide protection” as stated by Zekke et al (see e.g. lines 1-3 paragraph 2).

Byeong-gwang et al and Zekke et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching a disinfection apparatus with a UV lamp/light source for sterilization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the safety cover (fabric filter covers 24) made of organic material (activated carbon) in Zekke et al with Byeong-gwang et al’s invention due to the advantage of “when an accident occurs, the light cover can prevent the bulb from cracking. For example, when a light bulb breaks in a lighting cover, the treated textile filter cover can accommodate harmful cracked light bulbs and provide protection” as stated by Zekke et al (see e.g. lines 1-3 paragraph 2).

Regarding claim 5 Byeong-gwang in view of Zekke et al teaches the sterilizing lamp (teaches a light lamp paired with an air purifying device to purify contaminated air; see e.g. lines 1-2 Abstract) according to claim 1, further comprising: wherein the discharge tube (discharge tube 131; see e.g. fig. 2, 3, 1d, and 1e) is provided with a prevention means that prevents creeping discharge (teaches silicon rubber, which is the prevention means, acts as an insulator and is wrapped around a discharge tube where electrical discharge occurs; see e.g. paragraph 5 page 3 of 9 and paragraph 2 page 4 of 9)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-gwang et al and Zekke et al as applied to claim 1 above, and further in view of Gross et al (EP3466451A1).

Regarding claim 2 Byeong-gwang in view of Zekke et al teaches the sterilizing lamp (teaches a light lamp paired with an air purifying device to purify contaminated air; see e.g. lines 1-2 Abstract) according to claim 1, comprising an inorganic material , , but the inorganic material is not reflective (glass lamp cover 120 - glass is not reflective to light but glass is an inorganic material; see e.g. fig. 2) 

However, Byeong-gwang in view of Zekke et al does not teach the inorganic material having high reflectivity to light in a short wavelength range up to 230 nm. 

Gross et al teaches that inorganic material having a reflectivity to light at a short wavelength range of 220 nm to 290 nm (teaches the reflector system 124, which is made of inorganic material, is reflecting UV light at a wavelength between 220 nm to 290 nm and the reflector system doubles as a cover (equivalent to  shield); see e.g. paragraph 53, paragraph 25, and reflector 124 in Fig. 1 and 3). Having a reflector system 124 reflect UV light allows for the advantage of efficient directing of UV light onto a surface as stated by Gross et al (see e.g. lines 1-5 of paragraph 1). Also having the reflector system 124 made of inorganic material coating(s) allows for the advantage of simultaneous high reflectivity of multiple narrow wavelength ranges as stated by Gross et al (see e.g. lines 50-55 paragraph 53).

Byeong-gwang in view of Zekke et al and Gross et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching a disinfection apparatus with a UV lamp/light source for sterilization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light shield made of glass in Byeong et al by using the highly reflective inorganic material taught in Gross et al for the light shield because of the advantage of simultaneous high reflectivity of multiple narrow wavelength ranges as stated by Gross et al (see e.g. lines 50-55 paragraph 53). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of the reflector system 124 in Gross et al with Byeong-gwang in view of Zekke et al’s invention because having a reflector system 124 having reflectivity to UV light allows for the advantage of efficient directing of UV light onto a surface as stated by Gross et al (see e.g. lines 1-5 of paragraph 1).

The highly reflective material of Gross reflects wave lengths of 220-290nm, which overlaps with the claimed range. MPEP 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-gwang et al and Zekke et al as applied to claim 1 above, and further in view of Trivelsky et al (JP 2004513034 A).

Regarding claim 3 Byeong-gwang in view of Zekke et al teaches the sterilizing lamp (teaches a light lamp paired with an air purifying device to purify contaminated air; see e.g. lines 1-2 Abstract) according to claim 1, further comprising: wherein excimer light is generated in the discharge tube (teaches light from fluorescent lamp 100 - which can emit a small amount of UV light - and UV LEDs 105 passes through a discharge tube 131; see e.g. fig. 1d, 1e, 2, and 3) is supplied as ultraviolet light for sterilization (see e.g. paragraph 4 page 3 of 9).

However Byeong-gwang in view of Zekke et al does not teach a removal means that removes light in a long wavelength range greater than 230 nm. 

Trivelsky et al teaches a removal means that removes light (teaches a dichroic filters that removes certain wavelengths and reflects other/desired wavelengths of light; see e.g. paragraph 67) in a long wavelength range greater than 230 nm (teaches that the disinfection apparatus emits light between 100 nm to 400 nm indicating the dichroic filters removes light above 400 nm; see e.g. paragraph 482). Having a dichroic filter allows for the removal of unnecessary wavelengths  (see e.g. paragraph 67 and 68) which is advantageous because it allows for  the creation of a suitable spectrum needed to  penetrate the package/object for sterilization purposes as stated by Trivelsky et al(see e.g. paragraph 482).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the a removal means that removes light (teaches a dichroic filters that removes certain wavelengths and reflects other/desired wavelengths of light) in a long wavelength range greater than 230 nm (teaches that the disinfection apparatus emits light between 100 nm to 400 nm indicating the dichroic filters removes light above 400 nm) in Trivelsky et al with Byeong-gwang in view of Zekke et al due to the advantage of having a dichroic filter allows for the removal of unnecessary wavelengths  (see e.g. paragraph 67 and 68) which is advantageous because it allows for  the creation of a suitable spectrum needed to  penetrate the package/object for sterilization purposes as stated by Trivelsky et al (see e.g. paragraph 482).

Regarding claim 4 Byeong-gwang in view of Zekke et al teaches the sterilizing lamp (teaches a light lamp paired with an air purifying device to purify contaminated air; see e.g. lines 1-2 Abstract) according to claim 1, further comprising: wherein an excimer light generated in the discharge tube (teaches light from fluorescent lamp 100 - which can emit a small amount of UV light - and UV LEDs 105 passes through a discharge tube 131; see e.g. fig. 1d, 1e, 2, and 3) is supplied as ultraviolet light for sterilization (see e.g. paragraph 4 page 3 of 9).

However Byeong-gwang in view of Zekke et al does not teach a removal means that removes light in a long wavelength range greater than 230 nm.

Trivelsky et al teaches a removal means that removes light (teaches a dichroic filters that removes certain wavelengths and reflects other/desired wavelengths; see e.g. paragraph 67) in a long wavelength range greater than 230 nm (teaches that the disinfection apparatus emits light between 100 nm to 400 nm indicating the dichroic filters removes light above 400 nm; see e.g. paragraph 482). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the a removal means that removes light (teaches a dichroic filters that removes certain wavelengths and reflects other/desired wavelengths of light) in a long wavelength range greater than 230 nm (teaches that the disinfection apparatus emits light between 100 nm to 400 nm indicating the dichroic filters removes light above 400 nm) in Trivelsky et al with Byeong-gwang in view of Zekke et al due to the same advantage as stated in claim 3 (see above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2005230760 A – teaches an air purifier with a UV lamp for sterilization, electrodes, and discharge tube.
JP 2004230261 A – teaches a sterilization apparatus with a discharge pipe, electrodes, and sterilizing lamp.
“Germicidal Lamp” in Encyclopedia of Food Safety, 2014 (link: https://www.sciencedirect.com/topics/pharmacology-toxicology-and-pharmaceutical-science/germicidal-lamp)  – teaches a UV lamp with an electrode and discharge tube. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576.
The examiner can normally be reached Monday to Friday from 8:00 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
/V.L.T./Examiner, Art Unit 1795                                                                                                                                                                                                        

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795